Title: To George Washington from Pierre Penet and Emmanuel de Pliarne, 18 December 1775
From: Penet, Pierre,Pliarne, Emmanuel de
To: Washington, George

 

Sir
[Providence, 18 December 1775]

Little incidents which must occur to persons travelling in a Country, the Language of which they are unacquainted with—prevented our Setting out yesterday—we hope nothing will Stop our proceeding this day—and we make account of arriveing at the place of our destination in about eight days—immediatly on our arrival—our first duty will be to acquaint you thereof—as our first obligation at present is—to return our thanks for the gracious reception, which we have received from your Excellency—will you Sir, Accept the gratefull Sentiments of our acknowledgements, and be persuaded, that dureing the Continuance of our Lives—we shall pray to the great God for the preservation of Liberty to the people of this Country & for the safety of him who at present Commands their Army.
Deign Sir we pray you, to prevail on Madam Your Lady, to accept of Some of the Fruits of our Colonies, to which we have added, one bottle of Martinique Liquers—two bottles of Ratifia three  of fruit preserved in brandy—one dozen of Oranges, and fifty Small Loaves of Sugar.
We hope these Little Articles will reach your hands Safe—and that they will be regarded as testimonies of the respect—with which we have the honour to be Sir Your most H. & Obt St

Penet et de Pliarne

